Citation Nr: 0814308	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-10 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active Merchant Marine service from August 
1944 to June 1945.  This matter initially came before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision of the Montgomery, Alabama, Regional 
Office (RO).  The Board remanded the claim in April 2005. 


FINDINGS OF FACT

1.  The veteran was a member of the US Maritime Service prior 
to his active Merchant Marine service.

2.  The preponderance of the evidence establishes that the 
veteran incurred and ear injury during his participation in 
the US Maritime Service.


CONCLUSION OF LAW

The veteran did not incur hearing loss during active military 
service, nor may hearing loss be presumed to have occurred in 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.7, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, VCAA notice is not required because 
the issue presented is solely one of statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 230 
(2000) (claim that a Federal statute provides for payment of 
interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002).  In this case, 
the determination that the veteran incurred hearing loss 
prior to service which may be defined as "active military 
service" for purposes of the benefits sought is dispositive 
of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

No additional discussion of the VCAA is required.

Entitlement to service connection for hearing loss

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.   

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007); Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (finding veteran 
competent to describe dry, itchy, scaling skin); but see 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).

In this case, the veteran contends that he participated the 
US Maritime Service beginning in September 1943, and attended 
basic training in St. Petersburg, Florida.  He contends that 
he incurred an ear injury which required surgical treatment 
in 1943 and resulted in his current hearing loss.  The 
veteran has submitted statements of other members of the US 
Maritime Service to support his contention.  The record 
further establishes that, after the veteran completed "basic 
training" in the US Maritime Service, he was then employed 
with the US Army Transport Service from 1943 through 1945.  
The veteran's lay statements in this regard are credible, and 
his statements, together with the statements he has obtained 
from former participants in the US Maritime Service, 
establish these facts by a preponderance of the evidence.

However, participation in the US Maritime Service is not 
recognized as active military service.  Service in the 
Merchant Marines is recognized as active service only to the 
extent that an individual had oceangoing service.  38 
U.S.C.A. §101 (2), (10); 38 C.F.R. §3.7(x) (15).  See also 
Frasure v. Principi, 18 Vet. App. 379, 386 (2004).  The 
veteran's service is recognized as active beginning in August 
1944, and an official DD 214 has been issued and is of 
record.  

However, in September 1943, when the veteran was in the 
United States Maritime Service, and in 1943 when he incurred 
and ear injury that he contends has affected his current 
bilateral hearing acuity, the veteran was not serving in 
"active military service."  The veteran thereafter worked as 
a civilian employee in the Army Transport Service, which, to 
the extent that he had oceangoing service in the Merchant 
Marines, is recognized as "active" service.  However, his 
employment prior to August 1944 is not recognized as "active 
military service."

Thus, even if records of the veteran's 1943 hospitalization 
and surgical treatment were located, those records would not 
be relevant to establish that the veteran incurred or 
aggravated his current hearing loss disability during active 
service or within a presumptive period following his active 
service.  The veteran does not contend that the hearing loss 
he incurred prior to his recognized active service beginning 
in August 1944 was aggravated during that active service.  
Nevertheless, the Board has considered that possibility, but 
there is no evidence which so suggests.

The Board notes that, in the April 2005 remand, the Board 
directed that the veteran be afforded the opportunity to 
submit any evidence or information in his possession that 
might substantiate his claim.  The veteran was provided with 
NA Form 13055, request for information needed to reconstruct 
medical data, and NA Form 13075, questionnaire about military 
service.  Similarly, the veteran was afforded the opportunity 
to identify providers from whom he received relevant care.  
However, the veteran did not submit any additional evidence 
or information in his possession, did not identify any 
providers of medical or clinical care, and did not complete 
or return the provided forms.  The Board also directed that 
the veteran's Social Security Administration (SSA) records be 
obtained.  However, SSA determined that the veteran's file 
had been deleted and was not available.  Therefore, VA has no 
further duty to attempt to obtain records in the veteran's 
possession, records required to reconstruct the veteran's 
service medical records, or SSA records.

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  




ORDER

The appeal for service connection for bilateral hearing loss 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


